Citation Nr: 0602160	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  94-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral myopic 
astigmatism.  

2.  Entitlement to service connection for retropatellar pain 
syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to August 
1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The veteran later moved and, as a result, his file was 
transferred to the RO in Nashville, Tennessee.  

This case was previously Remanded by the Board for further 
development of the record and to protect the veteran's 
procedural rights.  Those actions having been completed, the 
case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The medical evidence shows the veteran's myopic 
astigmatism is a disease of congenital etiology that was 
first shown in service.  

2.  There is no medical evidence that the veteran's myopic 
astigmatism was aggravated by a service-connected disability.  

3.  The evidence shows continuity of symptomatology between 
the veteran's current retropatellar pain syndrome and the 
retropatellar pain syndrome that was diagnosed in service.  


CONCLUSIONS OF LAW

1.  Myopic astigmatism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  Bilateral retropatellar pain syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the July 1994 statement of the case, the various 
supplemental statements of the case, and the June 2004 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005).

Finally, the Board notes that the veteran has been afforded 
several VA compensation examinations, including to determine 
the cause of the conditions at issue.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4)  The veteran has not 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the 
Board finds that the duty to assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice, to the extent possible, should 
be provided before any initial unfavorable agency of original 
jurisdiction (AOJ, i.e., RO) decision.  In the present case, 
the RO initially considered the claims on appeal prior to the 
passage of the VCAA and the modifications to 38 U.S.C.A. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Furthermore, his claims were reconsidered 
on several occasions, most recently in October 2005.  So the 
Board finds no evidence of prejudicial error in proceeding to 
a decision on the merits at this juncture.  See Mayfield, 
supra.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

Bilateral Myopic Astigmatism

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  So, generally 
speaking, these type conditions cannot be service connected 
as a matter of express VA regulation.

In VAOPGCPREC 82-90 (O.G.C. Prec. 82-90), however, VA's 
General Counsel held that service connection may be granted 
for diseases (but not defects) of congenital, developmental 
or familial origin if the veteran has additional disability 
from aggravation due to a superimposed condition.  See, too, 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).



The veteran's service medical records (SMRs) show that an 
ROTC examination in August 1980 indicated uncorrected visual 
acuity of 20/25 in the right eye and of 20/20-1 in the left 
eye, correctable to 20/20 bilaterally.  On examination in 
October 1992, his uncorrected visual acuity was 20/40 in the 
right eye and 20/25 in the left eye, correctable to 20/20 
bilaterally.  An examiner in October 1990 diagnosed chronic 
bilateral myopic astigmatism.  

A VA examiner in May 1999 noted similar clinical findings and 
listed a diagnosis of refractive error in both eyes (myopia 
and astigmatism) - no change.  

In February 2002, an opinion was requested from a VA 
physician as to whether the veteran's astigmatism was a 
congenital or developmental defect.  The examiner stated that 
he could not provide a yes or no answer.  Referring to 
popular textbooks and medical studies, he indicated, among 
other things, that heredity seems to play an important role, 
the amount of astigmatism can vary throughout a person's 
life, local or systemic diseases may cause or deteriorate an 
astigmatism, a very common etiology of causation or 
deterioration of existing astigmatism is trauma or ocular 
surgery.  

Another opinion was more recently obtained from a VA 
physician in March 2004.  That examiner was requested to 
comment on the etiology of this veteran's myopic astigmatism.  
And after reviewing the claims file, that examiner responded 
that the veteran's myopic astigmatism was "most likely 
genetic in origin even though it manifested at a later 
date."  The examiner also stated that myopic astigmatism is 
a refractive error that is most likely due to genetic 
factors.  Finally, the examiner commented that changes in 
refractive error may occur due to hyperglycemia or diabetes, 
cataracts, acquired ocular diseases affecting the cornea or 
lens, certain elevated maculopathies, medications, eye 
trauma, or eye surgery, but none of those was suggested on 
review of the record.  

The above medical evidence shows that, although the veteran's 
myopic astigmatism was clearly first manifest in service, the 
disorder nonetheless is most likely of congenital origin.  
There is no medical evidence indicating otherwise.  

So the Board finds that the veteran's myopic astigmatism is a 
disease of congenital etiology that was first shown in 
service.  And since there is no medical evidence that it was 
aggravated by a service-connected disability, the criteria 
for service connection of this condition are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
about evenly balanced for and against the claim, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, for the reasons stated, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Thus, the provisions of § 5107(b) and § 3.102 are not 
applicable and the claim must be denied.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Retropatellar Pain Syndrome

The service medical records show the veteran complained of 
mild bilateral knee pain, with stiffness after sitting, in 
June 1991.  The assessment was mild retropatella pain 
syndrome.  The service records do not reflect complaints of 
knee pain or clinical findings or diagnosis of a chronic knee 
disorder.  

On VA examination in November 1993, approximately three 
months after the veteran separated from service, he reported 
a history of bilateral knee problems since 1991.  He stated 
that his knees stayed stiff and sore.  On physical 
examination, there was no swelling or deformity and range of 
motion was noted to be full.  There also was no tenderness 
about either knee and patellar compression produced no pain.  
Deep knee bends were performed normally.  The examiner 
diagnosed bilateral knee pains with possible mild 
retropatellar pain syndrome.  

Although the veteran was scheduled for another VA 
compensation examination in February 2005 to obtain a medical 
opinion as to whether any current knee disorder was due to 
service, he failed to report for that examination.  

Despite the fact that the veteran failed to report for the 
recent examination (see 38 C.F.R. § 3.655 for the 
consequences of failing to report), the Board finds that he 
has experienced continuing bilateral knee pain since 1991, 
when in service.  It equally deserves mentioning that he has 
the same diagnosis of retropatellar pain syndrome as he did 
in service.  And while this condition was not noted in 
service to have been chronic, per se, there are objective 
indications nonetheless of continuity of symptomatology 
following service as contemplated by 38 C.F.R. § 3.303 (b).  
See, too, Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  
Therefore, giving the veteran the benefit of the doubt, as 
required by 38 U.S.C.A. § 5107 (b) and 38 C.F.R. § 3.102, the 
Board concludes that the criteria for service connection for 
bilateral retropatellar pain syndrome have been met.  


ORDER

Service connection for bilateral myopic astigmatism is 
denied.  

Service connection for bilateral retropatellar pain syndrome 
is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


